          Case 1:18-cv-01551-ESH Document 87 Filed 04/18/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
                                                     )
 LUCAS CALIXTO, et al.,                              )
                                                     )
                            PLAINTIFFS,              )     Case No. 1:18-cv-01551-ESH
                                                     )
 v.                                                  )
                                                     )
 UNITED STATES DEPARTMENT OF THE                     )
 ARMY, et al.,                                       )
                                                     )
                            DEFENDANTS.              )
                                                     )
                                                     )
                                                     )
                                                     )

      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR EXTENSION OF
           TIME AND PLAINTIFFS’ REQUEST FOR A SCHEDULING ORDER

        Plaintiffs respectfully submit this Opposition to Defendants’ Motion for Extension of Time

to File Opposition to Plaintiffs’ Motion for Class Certification and Answer to the Second Amended

Class Action Complaint (Dkt. 86). Further, Plaintiffs request that the Court enter a scheduling

order to govern this litigation.

        Plaintiffs submit that Defendants’ latest eleventh-hour extension request should not be

granted for two principal reasons: First, Defendants already have been afforded substantial

additional time to file their class certification motion opposition and Answer, and the current

extended filing schedule is the one they requested. Second, and more importantly, these delays

merely extend the ongoing harm to Plaintiffs and putative class members, who are being treated

unfairly and suffering injury while this litigation remains pending, including soldiers whose

discharges remain in effect and soldiers who were promised a discharge suspension or full

reinstatement but who have not received such. Shortly before Defendants asked for this most



                                                1
           Case 1:18-cv-01551-ESH Document 87 Filed 04/18/19 Page 2 of 5



recent extension, Plaintiffs reminded Defendants of the need to address these ongoing harms.

Then, when Defendants responded with an extension request, Plaintiffs proposed that the parties

discuss scheduling more broadly in an attempt to reduce the prejudice to Plaintiffs and putative

class members. Defendants did not respond to the proposal or otherwise provide any assurances

that these harms have been or will be addressed promptly. Thus, Plaintiffs are asking the Court to

set a schedule for the remainder of the case in order to minimize or eliminate further last-minute

extension requests.

       In further support of their position, Plaintiffs state as follows:

              This litigation commenced in June 2018 (Dkt. 1). Shortly thereafter, in August

               2018, Plaintiffs sought class action status (Dkt. 21). Since then, Defendants have

               not formally responded to the class action allegations, and they have avoided

               answering the allegations in any way.

              On January 2, 2019, following Defendants’ implementation of a new policy in

               reaction to this litigation, Plaintiffs filed a second amended complaint and renewed

               class certification motion (Dkts. 61, 62). Under the rules, Defendants had 14 days

               to file an Answer or move to dismiss the amended complaint and 14 days to respond

               to the class certification motion. Defendants negotiated extensions for both dates,

               and both filings were due on January 25, 2019.

              On January 23, 2019, Defendants filed an extension request regarding their class

               certification opposition, asking to defer class certification briefing until their

               motion to dismiss was decided (Dkt. 66). And, on January 25, 2019, Defendants

               filed a motion to dismiss (Dkt. 68).




                                                  2
    Case 1:18-cv-01551-ESH Document 87 Filed 04/18/19 Page 3 of 5



       When they filed their motion to dismiss, Defendants did not address Local Rule

        7(n), which states that “an agency must file a certified list of the contents of the

        administrative record with the Court within 30 days following service of the answer

        to the complaint or simultaneously with the filing of a dispositive motion,

        whichever occurs first” (emphasis added). To this day, Defendants have not

        addressed that local rule.

       On March 27, 2019, when the Court informed the parties that Defendants’ motion

        to dismiss would be denied, Defendants sought and obtained additional time to file

        their class certification opposition motion and their Answer. The Court granted

        Defendants’ request that the deadlines for those submissions be set for April 17,

        2019 (Dkt. 97).

       Then, just as they did in January, Defendants filed an extension request less than

        48 hours before the agreed and ordered deadline. And, as with the prior motion,

        they let the deadline pass even though the Court had not yet ruled on the request.

       Federal Rule of Civil Procedure 6(b) requires “good cause” before a court may

        grant an extension of time to act. No such good cause is present here. Defendants

        asked for the April 17 deadline to accommodate their schedules. The trial and

        motions schedule in the separate case that Defendants’ counsel refers to in the

        extension motion were set well in advance of Defendants’ request on March 27 for

        the April 17 deadline in this case, and in the intervening time (on April 9) the trial

        judge in the separate case extended the trial date by two weeks to accommodate a

        defense (government) witness. Thus, the schedule in that separate action does not

        establish good cause for an extension here.



                                          3
    Case 1:18-cv-01551-ESH Document 87 Filed 04/18/19 Page 4 of 5



       In this action, by Defendants’ own admission, at least 450 soldiers are victims of

        final discharge actions which the Army refuses to redress in any manner absent a

        judicial order.

       Moreover, as Defendants are aware, many MAVNI soldiers whom Defendants

        claim are not currently subject to final discharge actions are being treated as if they

        have been discharged. For example, MAVNI soldiers who previously drilled with

        their units now are being told by those same units that they cannot drill. In fact,

        when one MAVNI who is not discharged (according to Defendants’ reporting to

        the Court in the Nio case) recently tried to attend drill, he was told that the police

        would be summoned if he did not leave the premises. Other purportedly “not

        discharged” MAVNI soldiers are not being allowed on base at all. “Not

        discharged” MAVNI soldiers do not have usable CAC cards (military IDs). Still

        others are continuing to experience problems with military health insurance

        coverage and other benefits that they receive (or should receive) as enlisted

        soldiers. Some MAVNI soldiers still face invoices and the threat of debt collection

        from DFAS due to the fact that they have been “discharged,” even though

        Defendants have represented that those soldiers are not discharged.

       Moreover, MAVNI soldiers (who are not discharged) apparently are not having

        their background checks adjudicated by the Department of Defense and the Army

        because they have been listed somewhere as discharged, which is delaying their

        military advancement as well as the processing of their naturalization

        applications. And MAVNI soldiers (who are not discharged) are being denied




                                          4
           Case 1:18-cv-01551-ESH Document 87 Filed 04/18/19 Page 5 of 5



               Deferred Action by USCIS because they do not have “proof” that they continue to

               be a member of the U.S. military.

              Finally, Plaintiffs’ counsel planned their schedules around the Court-ordered dates.

               It is unfair for Defendants to constantly, unilaterally adjust dates at the last minute,

               leaving Plaintiffs’ counsel in the unenviable position of adjusting their personal and

               professional commitments (if possible), truncating Plaintiffs’ time to reply, or

               subjecting their clients to further prejudice by agreeing to Defendants’ extensions.

       For all the foregoing reasons, Plaintiffs request that Defendants be ordered to submit their

Answer, any opposition to the class certification motion, and a certified list of the contents of any

administrative record without further delay.

       Further, Plaintiffs request that the Court confer with the parties and set a schedule for this

litigation so that it can proceed and avoid (or mitigate) further last-minute extension requests.


Dated: April 18, 2019                          Respectfully submitted,

                                                       /s/ Douglas W. Baruch
                                               Douglas W. Baruch (D.C. Bar No. 414354)
                                               Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                               Kayla Stachniak Kaplan (D.C. Bar No. 996635)
                                               Neaha P. Raol (D.C. Bar No. 1005816)
                                               Katherine L. St. Romain (D.C. Bar No. 1035008)
                                               Fried, Frank, Harris, Shriver & Jacobson LLP
                                               801 17th Street, NW
                                               Washington, D.C. 20006
                                               Telephone: (202) 639-7000
                                               Facsimile: (202) 639-7003
                                               Email: douglas.baruch@friedfrank.com
                                               Email: jennifer.wollenberg@friedfrank.com

                                               Counsel for Plaintiffs




                                                  5
         Case 1:18-cv-01551-ESH Document 87-1 Filed 04/18/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                        )
                                                        )
 LUCAS CALIXTO, et al.,                                 )
                                                        )
                            PLAINTIFFS,                 )     Case No. 1:18-cv-01551-ESH
                                                        )
 v.                                                     )
                                                        )
 UNITED STATES DEPARTMENT OF THE                        )
 ARMY, et al.,                                          )
                                                        )
                            DEFENDANTS.                 )
                                                        )
                                                        )

  [PROPOSED] ORDER DENYING DEFENDANTS’ MOTION FOR EXTENSION OF
   TIME AND GRANTING PLAINTIFFS’ REQUEST FOR A SCHEDULING ORDER

       THIS MATTER, having come before the Court on a motion from Defendants for an

extension of time and a request from Plaintiffs for a scheduling order and the Court having

reviewed the arguments; it is hereby

       ORDERED that Defendants’ motion for an extension of time (Dkt. 86) is DENIED and

that Defendants shall file their Answer, any opposition to the class certification motion, and a

certified list of the contents of any administrative record without further delay; and it is further

        ORDERED that Plaintiffs’ request for a scheduling order is granted and that, after

conferring with the parties, the Court will set a schedule for this litigation.



 Dated: ____________                                          ______________________________
                                                              U.S.D.J. Ellen Segal Huvelle




                                                   1
        Case 1:18-cv-01551-ESH Document 87-1 Filed 04/18/19 Page 2 of 2



  NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER UPON ENTRY

       In accordance with LCvR 7(k), listed below are the names and addresses of the attorneys

and parties entitled to be notified of the proposed order’s entry:


 Counsel for Defendants                            Counsel for Plaintiffs

 Robert C. Martens, Jr.                            Douglas W. Baruch
 U.S. ATTORNEY’S OFFICE,                           Jennifer M. Wollenberg
 CIVIL DIVISION                                    Fried, Frank, Harris, Shriver & Jacobson LLP
 555 4th Street, NW                                801 17th Street, NW
 Washington, D.C. 20530                            Washington, D.C. 20006
 Telephone: (202) 252-2574                         Telephone: (202) 639-7000
 Email: jeremy.haugh@usdoj.gov                     Facsimile: (202) 639-7003
 Email: roberto.martens@usdoj.gov                  Email: douglas.baruch@friedfrank.com
                                                   Email: jennifer.wollenberg@friedfrank.com
